Exhibit 7.1 M&K CPAS PLLC August 23, 2010 U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: Green Energy Live, Inc. We agree with the Company’s statements regarding our discovery and immediate reporting of what we believe to be errors in previously issued financial statements. We recommended that management immediately file an 8-K warning investors to no longer rely on previously issued financial statements for the periods addressed in this Form 8-K. We are in agreement with management’s intentions regarding the restatements discussed in this Form 8-K. /S/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas
